        Case 2:18-cv-04553-JCJ Document 42-3 Filed 01/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPRING PHARMACEUTICALS,LLC,

       Plaintiff,



                                                            Civil Action No. 2:18-cv-04553-JCJ
RETROPHIN,INC., MARTIN SHKRELI,
MISSION PHARMACAL COMPANY,and
ALAMO PHARMA SERVICES,INC.,

       Defendants.



     DECLARATON OF DEEPTI BANSAL IN SUPPORT OF RETROPHIN,INC.'S
              MOTION TO DISMISS PURSUANT TO 12(b)(1)

I,Deepti Bansal, state the following pursuant to this Declaration:

    1. I a~n an attorney at the law fine Cooley LLP, counsel for Defendant Retrophin, Inc.

      ("Retrophin"). I am duly licensed to practice law in the State of New York and District

       of Columbia. I submit this declaration in support of Defendant Retrophin's Motion to

       Dismiss, pursuant to 12(b)(1) of the Federal Rule of Civil Procedure.

   2. A true and correct excerpted copy of Defendant Retrophin's Form 10-K for the fiscal

       year ended December 31, 2017, as filed with the United States Securities and Exchange

       Co~ninission ("SEC"), is attached hereto as Exhibit A.

   3. A true and con-ect excerpted copy of Defendant Retrophin's Form 10-Q for the quarterly

       reporting period ended September 30, 2018, as filed with the SEC,is attached hereto as

       Exhibit B.

   4. A true and correct copy of Defendant Retrophin's Form 8-K, as filed with the SEC,is

       attached hereto as Exhibit C.
    Case 2:18-cv-04553-JCJ Document 42-3 Filed 01/15/19 Page 2 of 4



5. A true and con~ect copy of Jialue Charles Li's archived attorney profile from the website

   of Winston & Strawn LLP ("Winston & Strawn") as of October 22, 2016, archived from

   the Internet Archive - Wayback Machine, which can be searched for at

   littps://web.archive.org/, and was accessed on January 14, 2019, is attached hereto as

   Exhibit D.

6. A true and correct excerpted copy of the ABA Section of Antitrust Law Spring Meeting

   2016 Registration List, from the ABA's website,

   www.americanbar.org/content/darn/aba/events/antitrust_law/2016/04/attendees.xlsx,

   accessed on January 14, 2019, reflecting Mr. Li's registration as a Winston & Strawn

   attorney, is attached hereto as Exhibit E.

7. A true and correct excerpted copy of the ABA Section of Antitrust Law Spring Meeting

   2017 Registration List, from the ABA's website,

   www.am ericanbar.org/content/dam/aba/events/antitrust_law/2017/03/attend ees.xlsx,

   accessed on January 14, 2019, reflecting Mr. Li's registration as a Winston & Strawn

   attorney, is attached hereto as Exhibit F.

8. A true and correct excerpted copy of the ABA Section of Antitrust Law Antitrust in

   Health Conference 20]8 Registration List, from the ABA's website,

   https://www.americanbar.org/content/.dam/aba/administrative/antitrust law/2018-

   athealtl~care-attendees.xlsx, accessed on January 14, 2019, reflecting Mr. Li's registration

   as a Winston & Strawn attorney, is attached hereto as Exhibit G.

9. A true and correct copy of Peimin Flora Hua's LinkedIn page, from the LinkedIn

    website, https://wwwlinkedin.coin/in/flora-hua-23a65287/, accessed on January 14,

   2019, is attached hereto as Exhibit H.



                                            2
    Case 2:18-cv-04553-JCJ Document 42-3 Filed 01/15/19 Page 3 of 4



1 U. A true and correct copy of the Fairfax County Department of Tax Administration, Real

   Estate Division, record for 7505 Blaise Trail, McLean, Virginia, 22102, from the Fairfax

   County website, which can be searched for at

   http://icare.fairfaxcounty.gov/ffxcare/search/commonsearch.aspx?mode=address,

   accessed on January 14, 2019, and indicating Mr. Li and Ms. Hua jointly own the

   property is attached hereto as Exhibit I.

1 1. A true and correct copy of Spring Pharmaceuticals, LLC's("Spring") website,

   http://springphannallc.coin/, accessed on January 14, 2019, is attached hereto as

   Exhibit J.

12. A true and correct copy of the Commonwealth of Virginia State Corporation Commission

   entry for Spring reflecting a principal office of 2010 Corporate Ridge, Suite 700,

   McLean, VA,22102,from the Commonwealth of Virginia State Corporation

   Coininission's website, https://sccefile.scc.virginia.gov/Business/5713505, accessed on

   January 14, 2019, is attached hereto as Exhibit K.

1 3. A true and correct copy of the June 22, 2018 letter from Mr. Li on behalf of Spring to

   Defendant Retrophin requesting samples ofThiola is attached hereto as Exhibit L.

14. A true and correct excerpted copy of the Regus Group Companies("Regus") webpage for

   its listing at 2010 Corporate Ridge, Suite 700, McLean, VA,22101,

   https://www.regus.com/locations/united-states/virginiahnclean/virginia-mclean-

   corporate-ridge, accessed on January 14, 2019, is attached hereto as Exhibit M.

1 5. A true and correct copy of the Virginia Uniform Commercial Code("UCC")Record for

   Spring, dated August 15, 2018, and downloaded from Commonwealth of Virginia State

   Corporation Co~ninission's website, which can be searched for at
        Case 2:18-cv-04553-JCJ Document 42-3 Filed 01/15/19 Page 4 of 4



       https://www.scc.virginia.gov/clk/uccsrch.aspx, and accessed on January 14, 2018,is

       attached hereto as Exhibit N.

   16. A true and correct copy ofthe January 19, 2018 fax from Ms. Hua on behalf of Spring to

       Defendant Retrophin requesting samples of Thiola is attached hereto to as Exhibit O.



       I declare under penalty of perjury that the foregoing, including all exhibits and

attachments, is true and correct. Executed on January 15, 2019.




                                                             Deepti Bansal




                                                 D
